                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Angelyna Asare,

      Plaintiff,

      V.                                      Case No. 2:17-cv-405

Jefferson B. Sessions,                        Judge Michael H. Watson

      Defendant.                               Magistrate Judge Jolson

                              OPINION AND ORDER

      Plaintiff sued Defendant Jefferson B. Sessions ("Defendant") on May 11,

2017. EOF No. 1. On August 29, 2017, the Magistrate Judge ordered Plaintiff to

show cause why this case should not be dismissed for failure to effect service.

EOF No. 4. Plaintiff responded on September 11, 2017, stating that she

erroneously believed the Clerk would serve Defendant but that she would

complete service as quickly as possible. EOF No. 5. The Court granted Plaintiff

an extension until October 4, 2017, to complete service. EOF No. 6.

      On September 25, 2017, Plaintiff filed a "Proof of service by Mail," EOF No.

7, which stated that Plaintiff had mailed the relevant documents to Defendant via

United States Postal Service Priority Mall. On October 5, 2017, the Court

informed Plaintiffthat service via priority mail was insufficient and granted

Plaintiff an additional fourteen-day extension to complete service. ECF No. 8.

After Plaintiff failed to perfect service within that period, the Magistrate Judge
issued a Report and Recommendation ("R&R") recommending that this action be

dismissed. ECF No. 9.

      Magistrate Judge Jolson Issued the R&R pursuant to Federal Rule of Civil

Procedure 72(b). Pursuant to that rule, the undersigned must determine de novo

any part of the Magistrate Judge's disposition that has been properly objected to.

Fed. R. Civ. P. 72(b)(3). The undersigned may accept, reject, or modify the

R&R, receive further evidence, or return the matter to the Magistrate Judge with

Instructions. Id.

      Plaintiff objects to the R&R but does not point to any legal error In the

R&R. ECF No. 10. Instead, she provides a list of reasons why she believes the

case should proceed on the merits Including that Plaintiffs failure to serve the

Complaint was not Intentional delay. However, there Is still no Indication on the

docket that Plaintiff has executed service upon Defendant In a manner that

comports with the Federal Rules of Civil Procedure. Plaintiffwas given several

opportunities Over the course of multiple months to serve Defendant.

      Upon de novo review, the Court finds that Plaintiffs failure to complete

service warrants dismissal. Plaintiffs objection Is OVERRULED, and the R&R Is

ADOPTED AND AFFIRMED. This case Is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.




                                MICHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT
